Citation Nr: 9919718	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  95-20 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran had active service from February 1968 to October 
1969.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which effectuated a June 
1994 Board decision granting service connection for PTSD.  
The RO assigned a 10 percent evaluation, which the veteran 
appealed.  In October 1997, the Board remanded the case to 
the RO for additional development.  That development has been 
completed by the RO, and the case is once again before the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.


2.  Symptomatology associated with the veteran's PTSD is not 
shown to be productive of definite social and industrial 
impairment, or occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 
9411 (1996 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision rendered in June 1994 granted service 
connection for PTSD.  That decision was effectuated by an 
August 1994 rating decision which assigned a 10 percent 
disability evaluation, effective as of August 1989.  A 
February 1995 rating decision continued the 10 percent 
evaluation.  The veteran responded by filing a Notice of 
Disagreement with respect to the 10 percent evaluation.  As 
this is a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.  See Fenderson, 12 Vet. App. at 
127 (applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims).  Under these circumstances, VA must 
attempt to obtain all such medical evidence as is necessary 
to evaluate the severity of the veteran's disability from the 
effective date of service connection through the present.  
See Fenderson, 12 Vet. App. at 125-127, citing Goss v. Brown, 
9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 
98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
See also 38 C.F.R. § 4.2 (ratings to be assigned "in the 
light of the whole recorded history.")  The Board finds that 
all relevant evidence has been obtained and that no further 
duty is required under the provisions of 38 U.S.C.A. § 5107.  

In assigning a 10 percent rating, the RO considered several 
VA examination reports.  A report from a VA psychiatric 
examination conducted in November 1989 includes the veteran's 
complaints of flashbacks involving hyper-alertness, sudden 
episodes of panic, and periods of disorientation.  According 
to the veteran, such episodes would occur daily or weekly.  
He also reported random nightmares.  Daily intrusive thoughts 
were reported which were triggered by movies, television 
programs and helicopters, and involved feelings of anxiety, 
depression and guilt.  Mental status examination revealed 
that the veteran was neatly dressed with normal grooming.  
Psychomotor activity was slow.  Mood was depression with 
constrained apprehensive affect and low emotional tone.  The 
veteran was noted to be preoccupied with multiple PTSD 
symptoms, which included intrusive thoughts, nightmares, 
guilt, and flashbacks.  There was no evidence of loss of 
reality testing or current suicidal ideation.  No major 
cognitive deficits were demonstrated.  Insight was noted to 
be fair.  The diagnosis was PTSD.  

In a September 1992 letter, Fred Hicks, M.D., stated that he 
last saw the veteran in August 1992 for continuation of 
medication.  Dr. Hicks noted that the veteran expressed some 
marginal functioning while on Anafranil and Thorazine.  Dr. 
Hicks indicated that the medication had been helpful in 
allowing some moderate adaptation to the veteran's depressive 
state, but that the veteran remained unable to function in a 
work environment.

In December 1992, the veteran was afforded an additional VA 
psychiatric examination to determine the nature and severity 
of his PTSD.  During the interview, the veteran reported that 
he would become anxious in crowds and paranoid if someone 
walked behind him.  He denied having nightmares or 
flashbacks.  The veteran generally avoided talking about his 
Vietnam experience.  Mental status examination showed the 
veteran to be fully alert and well oriented.  Memory for 
recent and past events was intact.  He denied hallucinations, 
and no delusional or paranoid ideas were elicited.  He had 
full insight and good judgment.  He also denied suicidal 
ideation.  It was noted that the veteran had a history of 
depression and a past suicide attempt.  The diagnoses were 
PTSD, in remission; and major depression, in partial 
remission.

The August 1994 rating decision assigned a 10 percent 
evaluation pending the results of a VA psychiatric 
examination.  That examination was performed in September 
1994, at which time the veteran reported that he was being 
treated by a psychiatrist for anxiety and depression.  He 
reported having nightmares two to three times per night, but 
then denied having had any for the prior two weeks.  He also 
denied having flashbacks.  He stated that he lived alone and 
was twice divorced.  He attributed his failed marriages to 
the fact that he was difficult to live with and had an 
obsessive personality.  On mental status examination, the 
veteran was neatly dressed, had good contact, and was 
relevant, logical and coherent.  Mood was depressed and 
affect was constrained and anxious.  No psychomotor 
phenomena, suicidal ideation, or disorganized thinking was 
elicited.  Cognitive testing revealed no major deficits.  The 
examiner commented that the veteran did not present, by 
direct or indirect interviewing, full criteria for PTSD.  
Based on these findings, the diagnosis was major depression, 
recurrent, partial remission; insufficient criteria for PTSD. 

A VA social survey conducted at that time noted that the 
veteran left his last job as a carpenter five years prior 
after being hospitalized for major depression and an anxiety 
disorder.  The veteran related that he had trouble with 
concentration, anger, anxiety, being around others, and 
relating to authority.  The social worker stated that it 
would be very difficult for the veteran to work with others 
or live near a large population. 

Based on the conflicting diagnosis, the Board requested that 
the veteran be afforded an additional psychiatric examination 
to distinguish the symptomatology attributable to his 
service-connected PTSD from his nonservice-connected 
psychiatric disorders.  A February 1998 VA social survey 
noted the veteran's complaints of depression, anxiety, as 
well as flashbacks and nightmares concerning combat 
experiences.  A report from a VA psychiatric examination 
conducted in March 1998 included the veteran's complaints of 
sleeplessness, nightmares and anxiety.  The veteran reported 
the main reason for his unemployment was that he suffered 
from insomnia due to anxiety.  He also indicated that work 
was difficult because of hand tremors that began following 
electric shock treatment in 1990.  

On mental status examination, the veteran was neat and clean 
in appearance.  Motor behavior was characterized by rapid 
movements and noticeable agitation.  Speech was within normal 
limits for flow, rate and tone.  Mood was anxious, and affect 
was mildly expansive and inappropriate to expressed mental 
content.  There was no evidence of psychotic process, and 
thought content was normal.  Stream of thought was normal 
except for brief periods of self-criticism and tengentiality.  
He demonstrated good abstract ability, was oriented in all 
spheres, and had good attention.  Concentration was 
adequately maintained, but only with exertion of significant 
effort.  The veteran complained of problems with both recent 
and remote memory, but testing showed immediate and delayed 
recall were without error.  Impulse control and judgment were 
good, insight was fair and reliability was adequate.  

Based on these findings, the Axis I diagnoses were PTSD, and 
major depressive disorder, recurrent.  The Axis II diagnosis 
was obsessive compulsive personality disorder.  The examiner 
assigned a GAF score of 50, which was considered the best 
functioning for the prior year.  The examiner concluded that 
the majority of this score was attributable to the veteran's 
obsessional symptoms which were primarily due to personality 
style, and that relatively little of the veteran's disability 
was directly attributable to PTSD symptomatology.  He also 
opined that the veteran's major depressive disorder accounted 
for the second largest component of disability, which was 
probably due to a combination of PTSD and an obsessive 
personality.  In conclusion, the examiner determined that 50 
percent of disability was related to compulsive phenomena, 40 
percent to depression, and only 10 percent to PTSD.  The 
examiner then emphasized that the veteran's condition was due 
to a combination and synergy among all of the diagnoses.

Pursuant to the Board's October 1997 remand, the RO also 
obtained VA outpatient treatment reports dated from 1990 
through 1995.  In general, these reports reflect that the 
veteran complained of depression, anxiety, sleeplessness, and 
a lack of energy.  Although the veteran reported profound 
social isolation, it was noted that he regularly attended Al-
Anon meetings.  In January 1993, he reported increased 
depression, anxiety and suicidal ideation after he stopped 
taking his medication.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A § 5107(b) (West 1991); Gilbert, 1 Vet. App. at 55-57. 

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Under this formula, a 10 percent 
evaluation was provided where there were neurotic symptoms 
which somewhat adversely affect relationships with others but 
which do not cause impairment of working ability.  Id.

A 30 percent rating required definite or "moderately large" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.  Id.  The VA General Counsel, in 
response to an invitation by the United States Court of 
Appeals for Veterans Claims (Court) to construe the term 
"definite" in a manner that would quantify the degree of 
impairment, concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also Hood 
v. Brown, 4 Vet. App. 301 (1993). 

A 50 percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency were so reduced as to result in considerable 
industrial impairment.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  Where the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v Derwinski, 1 Vet. App. 
308, 312-313 (1991).  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  Thus, any increase in disability based on the 
revised criteria cannot become effective prior to November 7, 
1996.

Under the revised criteria, a 10 percent evaluation requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress.  A 10 percent evaluation also is warranted where 
there are symptoms controlled by continuous medication.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411. 

The next higher evaluation of 30 percent is assigned for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  Id. 

In applying the above criteria, the Court recently held that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.  See Mittleider v. West, 
11 Vet. App. 181 (1998).

In reviewing the above criteria in relation to the veteran's 
service-connected PTSD, the Board finds that the veteran's 
disability picture does not warrant an initial rating in 
excess of 10 percent under either the former or the revised 
criteria for rating mental disorders for the entire period 
from the August 25, 1989 effective date to the present.  The 
record demonstrates that the veteran's overall psychiatric 
disability is most consistent with a 30 percent rating under 
both sets of criteria for rating mental disorders.  Under the 
former criteria, the veteran's overall psychiatric disability 
is analogous to definite or "moderately large" impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.  With regard to the revised criteria, 
the veteran also demonstrates occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, and chronic sleep impairment.

Nevertheless, the vast majority of the veteran's overall 
psychiatric disability is reported to be due to the his 
nonservice-connected depression and personality disorder.  In 
this respect, the November 1989 VA examination report 
included a diagnosis of PTSD, with no other Axis I or Axis II 
diagnoses.  However, the remainder of the clinical evidence 
shows the veteran's PTSD to be only a small portion of his 
overall co-morbid disability.  In this regard, the December 
1992 VA examination report noted that the veteran's PTSD was 
in remission, while his major depression was in partial 
remission.  More importantly, in September 1994, a VA 
examiner found that the veteran did not suffer from PTSD; 
rather, he related all of the veteran's symptomatology to 
major depression.  Moreover, the March 1998 examination 
report included the examiner's opinion that only 10 percent 
of the veteran's disability was attributable to PTSD 
symptomatology, while the remainder of the veteran's problems 
resulted from his nonservice-connected depression and 
personality disorder.  Under these circumstances, the Board 
agrees that the veteran's PTSD is no more than 10 percent 
disabling under both sets of criteria for rating mental 
disorders.  See Mittleider, supra.  Accordingly, an 
evaluation in excess of 10 percent is not shown to be 
warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1), which provide that in 
exceptional or unusual cases where the schedular criteria are 
deemed inadequate, due to such related factors as marked 
interference with employment or frequent hospitalizations, an 
extra-schedular evaluation may be assigned.  In the instant 
case, however, there has been no showing that the veteran's 
PTSD has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  Although the veteran has been 
unemployed for over five years, the clinical evidence clearly 
shows that most of his disability is the result of 
nonservice-connected psychiatric disorders.  Accordingly, the 
Board finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial rating in excess of 10 percent 
for PTSD for the entire period from the August 1989 effective 
date to the present.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 


ORDER

An evaluation in excess of 10 percent for post-traumatic 
stress disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

